Citation Nr: 1140489	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  10-11 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, including as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 

INTRODUCTION

The Veteran had active service from October 1967 to October 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

As support for his claim, the Veteran testified at a central office hearing in September 2011 before the undersigned Acting Veterans Law Judge of the Board.  Following the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

As a point of clarification, the Board recognizes that the Veteran filed a notice of disagreement with a June 2006 rating decision that awarded an increased evaluation of 50 percent for PTSD and assigned an effective date of May 17, 2006. Specifically, the Veteran contended that his PTSD evaluation should be rated higher at 70 percent and the effective date assigned the 50 percent evaluation should be the date he filed his request for an increased evaluation (April 25, 2006).  The RO issued a statement of the case on the increased evaluation issue in August 2007 which continued the denial.  In an August 2007 rating decision, the RO awarded an earlier effective date of March 27, 2006 for the 50 percent evaluation.  The Veteran filed VA Form 9 in September 2007 in which he again maintained that he was entitled to a 70 percent evaluation.  Duplicative language was also contained in the appeal form in which the Veteran maintained that he disagreed with the May 17, 2006 effective date and wanted an earlier effective date of April 25, 2006.  The Board, however, observes that this particular benefit was previously granted in the August 2007 rating decision.  (In fact, the RO awarded an effective date even earlier than requested by the Veteran.)  No further action on the effective date issue was taken by the RO.  Thereafter, in a September 2008 rating decision, the RO awarded an increased evaluation of 70 percent.  As a full grant of this benefit sought on appeal was granted at the RO level, the RO did not certify the appeal to the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).  The Board finds that no action on the part of the Board is warranted in regard to the foregoing matter.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has erectile dysfunction due to PTSD.  In particular, he believes that his anxiety caused his disorder.  The Veteran also contends that medications he takes to control his PTSD symptoms aggravated his disorder.  

In March 2009, the Veteran was provided a VA compensation examination to determine whether his erectile dysfunction is in fact due to the medications he has been taking for his PTSD.  The examiner confirmed a diagnosis of erectile dysfunction and opined that it was "less likely as not caused by or a result of medications taken for PTSD."  The examiner explained that the Veteran was experiencing this disorder prior to starting medications for PTSD.  Moreover, the examiner indicated that most medications used to treat PTSD may cause decreased libido or ejaculatory changes, but do not cause or worsen erectile dysfunction.  Moreover, the examiner stated that one of the Veteran's medications (Quetiapine) may cause the opposite effect from erectile dysfunction in rare cases.  The VA opinion does not address whether the Veteran's PTSD, in and of itself, caused the erectile dysfunction.  

VA treatment records and statements from the Veteran indicate that medications he took to treat his PTSD throughout the years were as follows:  Prozac, Trazodone, Fluoxetine, Aripiprazole, and Lorazepam in 2006 and 2007, and Alprazolam, Citalopram Hydrobromide, and Quetiapine (Fumarate) around June 2008.  In March 2009, the Veteran indicated that he was on Quetiapine Fumarate, Citalopram Hydrobromide, and Alprazolam.  In September 2009, the Veteran was on Clonazepam and Sertraline.  At the hearing, the Veteran and his representative maintained that Clonazepam and Sertraline were in "the same class of medications" the Veteran took in earlier years.  The Veteran submitted treatise evidence that indicated that Clonazepam caused loss of libido, and significantly, Sertraline caused "erectile difficulties" in some men.  The Veteran also submitted evidence that suggests that there might be a dispute in the medical community as to the relationship between Citalopram and erectile dysfunction.  He identified a medical opinion that established such causative link in another individual.   

In light of such additional relevant evidence associated with the claims file since the March 2009 VA examination, the Board finds that the VA examiner should reconsider his opinion on whether the Veteran's medications caused or aggravated his erectile dysfunction.  Also, the VA examiner should address whether the Veteran's PTSD (anxiety) caused his erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1.  If still available to provide further comment, return the file to the March 2009 VA compensation examiner for an opinion on whether the Veteran's erectile dysfunction is due to or aggravated by the already service-connected PTSD and the medications associated with controlling the Veteran's symptoms.  

The examiner is asked to refamaliarize him/herself with the relevant medical and other evidence in the claims file for the pertinent history, including a complete copy of this remand.  Then, the examiner is asked to determine whether:  

a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that erectile dysfunction is proximately due to the Veteran's service-connected PTSD?  The examiner must consider the Veteran's contention that anxiety from his PTSD caused the erectile dysfunction.

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that erectile dysfunction is proximately due to the side effects of any and all PTSD medications the Veteran took in the past and/or currently takes for his service-connected PTSD?  The examiner must consider the Veteran's contention that medications he currently takes are in "the same class of medications" he took in earlier years.  The examiner must also consider the evidence showing "erectile difficulties" in some men who took Sertraline and evidence of a medical opinion that found a causative link between Citalopram and erectile dysfunction in another individual.  

c)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's erectile dysfunction has undergone a permanent increase in severity due to (1) the service-connected PTSD (anxiety) and/or (2) medications he took in the past and/or currently takes for his PTSD, and if so, what measurable degree of the erectile dysfunction is due to his service-connected PTSD and/or the medications?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  

In order for the Board to rely on this opinion, there must be a definitive statement as to the determinative issue of causation, as requested above.  If, however, an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.  So if after consideration of all pertinent facts, additional studies, or procurable data, this requested opinion cannot be provided without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why this requested opinion is not possible or feasible. 

If, for whatever reason, it is not possible or feasible to have the same March 2009 VA examiner provide this further comment, then obtain this necessary medical nexus opinion from someone else who is equally qualified.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion.

2.  Then, readjudicate the claim in light of the additional evidence.  If the claim is not granted in full, send him and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


